Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Superintendent of Wallkill Correctional Facility finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier II prison disciplinary determination. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. In light of this, and given that petitioner has been afforded all of the relief to which he is *1445entitled, the petition must be dismissed as moot (see Matter of Kirshtein v New York State Dept. of Corr. & Community Supervision, 142 AD3d 1246, 1246 [2016]; Matter of Boyd v Annucci, 142 AD3d 1214, 1214 [2016]). Furthermore, inasmuch as the record indicates that petitioner was assessed a $25 reduced filing fee, he is entitled to a refund of that amount (see Matter of Bailey v Annucci, 147 AD3d 1127, 1127 [2017]). To the extent that petitioner contends that a document taken from him must be returned, such contention is not properly before us (see generally Matter of Johnson v Department of Correctional Servs., 53 AD3d 746, 747 [2008]).
Garry, J.P., Egan Jr., Rose, Clark and Aarons, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $25.